[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-16260                ELEVENTH CIRCUIT
                                                             JUNE 15, 2011
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

               D. C. Docket No. 07-02022-CV-ORL-35-KRS

SAMIEL T. WATSON,


                                                           Plaintiff-Appellant,

                                  versus

KELLEY FLEET SERVICES, LLC,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (June 15, 2011)




Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
       Samiel Watson, proceeding pro se, appeals the district court’s grant of

defendant Kelley Fleet Services’s (KFS) motion for summary judgment as to his

disparate treatment and retaliation claims, raised pursuant to Title VII, 42 U.S.C.

§§ 2000(e)-2(a)(1) and 2000e-3(a). The district court concluded Watson failed to

show KFS’s non-discriminatory reason for firing him was pretext for racial

discrimination or retaliation. We affirm.1

       Watson argues KFS’s articulated reason was based on “timeline fraud,” in

that KFS supported its motion with undated and intentionally misdated documents.

The inquiry into pretext requires this Court to determine whether, “in view of all

the evidence, . . . the plaintiff has cast sufficient doubt on the defendant’s proffered

nondiscriminatory reasons to permit a reasonable factfinder to conclude that the

employer’s proffered legitimate reasons were not what actually motivated its

conduct.” Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)

(quotation omitted). The plaintiff must meet the employer’s reason “head on and

rebut it.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir. 2004).

       “A reason is not pretext for discrimination ‘unless it is shown both that the

reason was false, and that discrimination was the real reason.’” Brooks v. Cnty.


       1
         A district court’s grant of summary judgment is reviewed de novo. Rojas v. Fla., 285
F.3d 1339, 1341 (11th Cir. 2002). “When deciding whether summary judgment is appropriate,
all evidence and reasonable factual inferences drawn therefrom are reviewed in a light most
favorable to the non-moving party.” Rojas, 285 F.3d at 1341-42 (quotation omitted).

                                               2
Com'n of Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (citing St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)). An employee may do that

“either directly by persuading the court that a discriminatory reason more likely

motivated the employer or indirectly by showing that the employer’s proffered

explanation is unworthy of credence.” Jackson v. Ala. State Tenure Comm’n, 405

F.3d 1276, 1289 (quotation omitted).

      Title VII also prohibits employers from retaliating against an employee who

complains about a Title VII violation. See 42 U.S.C. § 2000e-3(a). If a plaintiff

establishes a prima facie case of retaliation and the employer proffers a legitimate,

non-discriminatory reason for the adverse employment action, the plaintiff must

then demonstrate that the employer’s proffered explanation is a pretext for

retaliation. Holifield, 115 F.3d at 1566 (citation omitted).

      The district court did not err when granting summary judgment because

Watson was unable to show KFS’s articulated reason for firing him–that he

threatened violence in the workplace, which was a ground for immediate

termination under KFS’s policies–was pretext for race discrimination or retaliation.

There was ample evidence to show Watson was involved in an altercation with a

co-worker, and KFS’s investigation confirmed at least one witness heard Watson

physically threaten the co-worker. Thus, KFS had a good faith belief Watson



                                           3
violated company policy, and he presented no evidence to rebut KFS’s articulated

reasons for firing him. Accordingly, we affirm the district court’s order.2

       AFFIRMED.




       2
     It is further ordered Watson’s Motion for Sanctions and to Supplement the Record is
DENIED. KFS’s cross-motion for sanctions is also DENIED.

                                             4